FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/16/2020 has been entered. Claims 4-5, 7, 14-15, 17, 20 have been cancelled. Claim 21 is newly added. Claims 1-3, 6, 8-13, 18-19, 21 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 09/16/2020.


Claim Objections
Claims 1, 12 & 21 are objected to because of the following informalities:  
Claim 1, lines 12-13 recites “said valve having at least one hole to provide the leakage path across the valve; wherein said valve has a plurality of said at least one hole”, which should be revised to: 
-- said valve having a plurality of holes to provide the leakage path across the valve; 
Claim 12, lines 13-14 recites “said valve having at least one hole to provide the leakage path across the valve; wherein said valve has a plurality of said at least one hole”, which should be revised to: 
a plurality of holes to provide the leakage path across the valve; 
Claim 21, line 12, recites “said valve having at least one hole to provide the leakage path across the valve; and wherein said valve is formed at least in part of a porous material to provide a plurality of holes”, which should be revised to:
--said valve having a plurality of holes to provide the leakage path across the valve; and wherein said valve is formed at least in part of a porous material to provide [[a]] the plurality of holes--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 is rejected as indefinite for being incomplete, since the claim is dependent on the cancelled claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-3, 6, 9, 10-13, 16 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barkowsky (US 2013/0333390, as cited in the 04/10/2019 Information Disclosure Statement), in view of Kraft (US 2009/0094989).
Regarding independent claims 1 & 10, Barkowsky discloses a gas turbine engine comprising: 
a compressor 16, a fan 26 delivering air into a bypass duct and into said compressor (Barkowsky Fig 1 below), said compressor for delivering air into a combustion section, and a turbine section downstream of said combustor (Barkowsky Fig. 1; note, a combustion section is implicit from the engine 12 being an aircraft gas turbine turbofan engine as depicted, where compressed air from a compressor section is ignited in a combustion section to generate hot gases to drive a turbine section); and 
a cooling system 10 (Barkowsky Fig. 1 below) for a gas turbine engine 12 comprising: 
a passage (fan bypass passage, or fan-air flow passage) capable of receiving cooling air (i.e. fan-air from fan 26), a compartment (Para. 0006, 0011, within the “in the region of the engine suspension”) radially adjacent thereto and axially aligned therewith (Barkowsky Fig. 1 below, the compartment extends radially adjacent to and at least is partially axially aligned with the engine 12 and passage), an opening 34 therebetween, a valve 40 within the opening 34, and a heat exchanger 24 received in the compartment (Para. 0037-0039, “The cooling air inlet opening 34 leads into an inlet portion 38 of the cooling air line 28 which, in the engine bleed air system 10 according to FIG. 1, serves to supply cooling air to the preheat exchanger 24”); 
second open position” that receives more air than a “first open position”, Para. 0038) and a minimum open position (Barkowsky Fig. 4, a “closed position”, Para. 0041; Para. 0056, airflow can still be made to flow past the valve even in the closed position) for increasing or decreasing airflow from the passage into the compartment (Para. 0041, “the cooling air inlet valve 40 enables a continuous variation of the cooling air volume flow flowing through the cooling air line 28 and is moreover capable of also interrupting the cooling air supply to the cooling air line 28 completely”; note, Para. 0054 states other partially open positions are possible between the position of Fig. 2 and Fig. 4); and 
at said valve minimum open position (Barkowsky Fig. 4 below), a leakage path is provided between the passage and the compartment (Para. 0056), whereby cooling air is capable of passing from the passage to the compartment and toward the heat exchanger 24 at all valve positions; and wherein said valve having at least one hole (“bores (through-holes)”) to provide the leakage path across the valve; wherein said valve has a plurality of said at least one hole (Para. 0056, “…even in the maximum closed position (FIG. 4) air may pass by laterally from the cooling air inlet valve 40. This may be advantageous in certain application, wherein the air flow should not be interrupted. This may also be achieved by providing the end face 52 with bores (through-holes)”).

    PNG
    media_image1.png
    503
    603
    media_image1.png
    Greyscale

	Barkowsky fails to disclose wherein said plurality of holes allow 0.1% - 5% of a volume of air that is allowed in the maximum open position to pass into the passage.
Kraft teaches a cooling system for a gas turbine engine including a passage 42 (“bleed duct”) receiving cooling air and a compartment 35 (“exchange conduit”) in communication with the passage having a heat exchanger 38 therein (Para. 0025), and a valve 44 (“flow control valve”) disposed between the passage and the compartment, wherein in the closed position, and that it is known in the art to permit a leakage flow of a “sufficient amount of air” to pass through the valve to reduce dynamic pressure instabilities/oscillations (Para. 0004, “During certain modes of engine operation, a portion of the air flow through the fan bypass duct is routed directly into the inlet of the bleed duct such that high magnitude pressure oscillations result when the flow control valve is closed, or is leaking an insufficient amount of air. The usual method of avoiding dynamic pressure instability in gas turbine engines is to reduce the magnitude of the pressure oscillations by permitting the flow control valve to leak a sufficient amount of air.”).
	Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Barkowsky such that the plurality of holes allow between 0.1-5% of a volume of air that is allowed in the maximum open position to pass into the passage, providing a “sufficient amount of air” to leak through the valve, to reduce dynamic pressure oscillations (Kraft Para. 0004), and because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.  Barkowsky explicitly discusses the boreholes providing a passage as an alternative to simply permitting air to leak around the side walls of the valve, with such a passage providing “advantages in certain applications” (Barkowsky, Para. 0056, what applications in particular, Barkowsky is silent on). Combined with the teachings in Kraft, one skilled in the art would have known art to permit a controlled leakage through a valve receiving cooling air, to avoid dynamic pressure instability, and discovering the optimal “sufficient amount” of air flow, such as 0.1-5% of a maximum amount of air flow, would have been achievable through routine experimentation (i.e. by varying the configuration/size/number of holes in a manner known in the art).  


    PNG
    media_image2.png
    501
    565
    media_image2.png
    Greyscale

Regarding claims 2 & 11, Barkowsky in view of Kraft teaches the gas turbine engine as set forth in claims 1 & 10 thus far, and Barkowsky further teaches wherein said heat exchanger 24 receiving hot air from an associated gas turbine engine 12 (from the compressor 16 of the gas turbine engine) to be cooled by the cooling air (Para. 0006-0007, see Barkowsky Fig. 1 above), or one a lubricant or a fuel to be cooled by said cooling air.
Regarding claim 12, Barkowsky in view of Kraft teaches the gas turbine engine as set forth in claims 11 thus far, and Barkowsky further teaches wherein said cooling air comes from said bypass duct (Barkowsky Fig. 1 above; Para. 0011, “Fan air extracted for example from the aircraft engine in the region of an engine fan can be supplied to the cooling air line by way of the cooling air inlet opening
Regarding claims 3 & 13, Barkowsky in view of Kraft teaches the gas turbine engine as set forth in claims 2 & 11 thus far, and Barkowsky further teaches wherein said valve 40 is moveable to at least a third position (Barkowsky Fig. 2, a “first open position" Para. 0037; Para. 0054 describes additional positions between Fig. 2 and Fig. 4 are possible) in addition to said maximum open and said minimum open positions (the positions shown in Barkowsky Fig. 3 & 4 respectively) as controlled by said control 44 (an actuator, Para. 0040).
Regarding claims 6, 9, 16 & 19, Barkowsky in view of Kraft teaches the gas turbine engine as set forth in claims 1, 2, 10 & 11, and Barkowsky further teaches wherein said control moves said valve 40 through an actuator 44 (Para. 0040, “The movement of the cooling air inlet valve 40 about the axis of rotation A is effected by an actuator 44”).

Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barkowsky in view of Kraft, further in view of Carscallen (US 5,845,482, as cited in the 04/10/2019 Information Disclosure Statement).
Regarding claims 8 & 18, Barkowsky in view of Kraft teaches the cooling system as set forth in claims 1 & 17 (claim 8 is interpreted as dependent on claim 1 for sake of examination), but fails to disclose wherein said valve is formed at least in part of a porous material to provide the plurality of holes.
Carscallen teaches a gas turbine engine comprising a passage 44 (a flow passage downstream of the intermediate pressure compressor 34), and a compartment 12 (Carscallen Fig. 6, “plenum or volute case into which the bleed air is discharged”, Col. 5, ln. 5-10) radially adjacent to and axially aligned with the passage (Carscallen Fig. 6), and an opening 11 between the passage and compartment (Carscallen Fig. 2a), and a valve 16’ (“flaps”) in the opening; boundary layer bleed”) is provided between the passage and the compartment, whereby cooling air is capable of passing from the passage to the compartment at all valve positions; wherein said valve 16’ is formed at least in part of a porous material to provide the leakage path (Col. 5, ln. 49-67, Col. 6, ln. 1-11, “A further increase in effectiveness of the diffuser may be obtained by bleeding off the boundary layer 51 which grows on the inside surface of the bleed valve flaps 16', by making these flaps porous.”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the valve of a porous material to provide the plurality of holes, as taught by Carscallen, in the system of Barkowsky in view of Kraft, in order to provide the valve with a leakage path through the valve.  It is noted that the use of a known technique (in this case the use of a valve formed of a porous material to provide a leakage path through the valve, as taught by Carscallen), to obtain predictable results (in this case to bleed flow through the valve, even in its closed position) was an obvious extension of prior art teachings. See KSR; MPEP 2141, III, C.  Barkowsky and Kraft teach that it is often desirable to provide a leakage path through a valve, and Carscallen teaches a known technique of providing said leakage path (i.e. using a valve that is porous).  Hence one skilled in the art would have known to apply such a technique to achieve the leakage path through the valve of Barkowsky in view of Kraft, as an obvious alternative to providing boreholes or sidewall gaps. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Barkowsky in view of Carscallen.
Regarding independent claim 21, Barkowsky discloses a gas turbine engine comprising: 

a passage (fan bypass passage, or fan-air flow passage) capable of receiving cooling air (i.e. fan-air from fan 26), a compartment (Para. 0006, 0011, within the “in the region of the engine suspension”) radially adjacent thereto and axially aligned therewith (Barkowsky Fig. 1 below, the compartment extends radially adjacent to and at least is partially axially aligned with the engine 12 and passage), an opening 34 therebetween, a valve 40 within the opening 34, and a heat exchanger 24 received in the compartment (Para. 0037-0039, “The cooling air inlet opening 34 leads into an inlet portion 38 of the cooling air line 28 which, in the engine bleed air system 10 according to FIG. 1, serves to supply cooling air to the preheat exchanger 24”); 
said valve 40 (Para. 0037) being moveable between a maximum open position (Barkowsky Fig. 3 below, a “second open position” that receives more air than a “first open position”, Para. 0038) and a minimum open position (Barkowsky Fig. 4, a “closed position”, Para. 0041; Para. 0056, airflow can still be made to flow past the valve even in the closed position) for increasing or decreasing airflow from the passage into the compartment (Para. 0041, “the cooling air inlet valve 40 enables a continuous variation of the cooling air volume flow flowing through the cooling air line 28 and is moreover capable of also interrupting the cooling air supply to the cooling air line 28 completely”; note, Para. 0054 states other partially open positions are possible between the position of Fig. 2 and Fig. 4); and 
, whereby cooling air is capable of passing from the passage to the compartment and toward the heat exchanger 24 at all valve positions; 
said valve having at least one hole (“bores (through-holes)”) to provide the leakage path across the valve; wherein said valve has a plurality holes (Para. 0056, “…even in the maximum closed position (FIG. 4) air may pass by laterally from the cooling air inlet valve 40. This may be advantageous in certain application, wherein the air flow should not be interrupted. This may also be achieved by providing the end face 52 with bores (through-holes)”).
Barkowsky fails to disclose wherein said valve is formed at least in part of a porous material to provide the plurality of holes.
Carscallen teaches a gas turbine engine comprising a passage 44 (a flow passage downstream of the intermediate pressure compressor 34), and a compartment 12 (Carscallen Fig. 6, “plenum or volute case into which the bleed air is discharged”, Col. 5, ln. 5-10) radially adjacent to and axially aligned with the passage (Carscallen Fig. 6), and an opening 11 between the passage and compartment (Carscallen Fig. 2a), and a valve 16’ (“flaps”) in the opening; wherein a leakage path (a “boundary layer bleed”) is provided between the passage and the compartment, whereby cooling air is capable of passing from the passage to the compartment at all valve positions; wherein said valve 16’ is formed at least in part of a porous material to provide the leakage path (Col. 5, ln. 49-67, Col. 6, ln. 1-11, “A further increase in effectiveness of the diffuser may be obtained by bleeding off the boundary layer 51 which grows on the inside surface of the bleed valve flaps 16', by making these flaps porous.”).
in this case the use of a valve formed of a porous material to provide a leakage path through the valve, as taught by Carscallen), to obtain predictable results (in this case to bleed flow through the valve, even in its closed position) was an obvious extension of prior art teachings. See KSR; MPEP 2141, III, C.  Barkowsky teaches that it is often desirable to provide a leakage path through a valve, and Carscallen teaches a known technique of providing said leakage path (i.e. using a valve that is porous).  Hence one skilled in the art would have known to apply such a technique to achieve the leakage path through the valve of Barkowsky, as an obvious alternative to providing boreholes or sidewall gaps. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, 10, 18, 21 in the Remarks filed on 12/16/2020 have been considered but are moot in view of the new grounds of rejection that was necessitated by Applicant’s amendment. However, to the extent possible, Applicant’s arguments have been addressed below and in the body of the rejections, at the appropriate locations. 
Regarding arguments towards claims 1 & 10 (Remarks, Pg. 8-7), Applicant asserts that in the system of Barkowsky, “the bores are to provide a relatively large amount of airflow, apparently to provide some cooling even in the most closed position… Barkowsky would not look to provide such a small volume of airflow” as currently claimed.  However, nowhere in Barkowsky is it stated that this is the intention of the bores described, and Barkowsky only states that the bores may be provided to be “advantageous in certain applications where the air flow should not be interrupted”.  Furthermore, the feature of the instant application wherein the holes in the valve are for removing a “pressure differential” across the valve is not described in or required by the claims.  Insofar as the claimed holes in the valve are intended for controlling a pressure across the valve, prior art Kraft as cited above discusses use of a controlled leakage across a valve to reduce pressure instabilities (see claims 1 & 10 above).  
Regarding claims 8, 18 & by extension newly added claim 21, Applicant asserts the combination of Barkowsky in view of Carscallen is not proper, since Carscallen is directed towards concerns for boundary layer separation, and that “there is no showing that Barkowsky would have this concern, and thus [there is] no proper support for the combination”.  However, the examiner respectfully disagrees.  The rejection relied upon a combination of the system of Barkowsky and the porous material used in a valve to provide a leakage path through the valve, as taught by Carscallen, to achieve the leakage flow through the valve as discussed by Barkowsky in a manner known in the art.  The bleeding off of a boundary layer flow forming on the surface of the valve is an added benefit taught by Carscallen, which serves to resolve a potential flow separation issue recognized by Carscallen (Carscallen Col. 6, ln. 1-11).  Note, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   Simply because Barkowsky is silent on the issue of “boundary layer separation” that is discussed in Carscallen would not 

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741